McKinstry, J., concurring:
I concur in the judgment, and, in the main, in the views expressed in the foregoing opinion. In my view, however, it is not necessary to decide whether the Legislature (under the present Constitution) has power to impose what has been called “ double taxation.” The Constitution declares that “ stocks ” and “ franchises ” shall be included in the word “ property,” and that all property shall be taxed “ in proportion to its value.” -But the Constitution does not require that stocks or franchises shall be twice taxed. When the aggregate value of all the shares of stock is taxed to the corporation, the real and personal property and the franchise is ordinarily included in the tax; certainly when the stock, franchise, and other property are taxed to the corporation, everything required by the Constitution to be taxed is taxed; and this, whether one of these subjects of taxation includes the others or not. The statute provides that shares of stock shall not be assessed to the holders. Why should they be if the “ property ” which is assessed to the corporation includes the anticipated profits from the enjoyment of the franchise, and all other elements of value which go to give value to the shares of stock ? The suggestion of petitioner is, that the statute is unconstitutional, because it does not provide for taxing the shares of stock both to the corporation and to the individual holders. But I find no such mandate in the Constitution. I think the demurrer should be sustained, because the scope and purpose of the petition are to compel the assessor to perform an act which the Constitution does not command, and which the statute prohibits.